Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/11/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claims 1, 14, 16, The recitation of the term “extended area” is indefinite for failing to particularly point out and distinctly claim the subject matter that is regarded as the invention. 
After reviewing the Instant Specification the disclosure does not clearly defines the corresponding area of the terms listed above.
For example, What is the “extended area” of a sample? Is it 1, 2, or 3cm pass a particular area of a known point of a sample being measured? Neither the claims, nor the specification, defines how much of the area of the sample is needed in order for the “extended” condition to be met. 
However for examining purposes “extended area” is defined as “any area of a sample under test”.
Claims 3-13, 15, and 17-20 are also rejected due to their dependency of either claim 1, 14, or 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-9, 11, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2019/018332) in view of Chouaib et al (US 2020/0200525 A1).
As to claim 1, Zhang teaches thin film spectroellipsometric imaging device (19), comprising: (See Abstract ¶0051; Fig. 1)
an illuminator (1) to direct light through a polarization generator (2, 43) system toward an extended area of a sample (3), wherein said sample wherein said sample is curved or freeform, wherein said curved or freeform sample has a geometrical shape; (See ¶0015, ¶0022 Lines 01-04, ¶0051, ¶0065; Fig. 1)
The polarization generator consist of the polarizer structure (2) and the diffusing structure (43).
an imaging system (18) to form images of said extended area of said curved or freeform sample (3), wherein said imaging system comprises a polarization analyzer system (14, 15); (See ¶0015, ¶0021, ¶0051; Fig. 1)
a detection system (11, 14, 15, 16, 17) to record said images, wherein said detection system comprises a plurality of spectral channels; (See ¶0005 Lines 07-11, ¶0046, ¶0051; Fig. 1)
The beamsplitter (11), polarization analyzers (14, 15), and the detectors (16, 17) defines a detection system.
a computer (not shown) to display and analyze said recorded images from said detection system; and (See Abstract ¶0039, ¶0051; Fig. 1)
at least one reference phantom with known optical properties to replace said curved or freeform sample (3) for calibration, wherein said at least one reference phantom has the same or substantially similar geometrical shape as of said curved or freeform sample or a segment of said curved or freeform sample. (See Abstract ¶0015, ¶0018, ¶0022 Lines 10-15, ¶0051; Fig. 1)

a detection system to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra; 
However, Chouaib does teach in an analogous art wherein said illuminator is broadband (110), covering visible and infrared spectra, wherein said polarization generator system (112) generates a plurality of polarization states; (See ¶0064 Lines 07-13, ¶0068, ¶0144; Fig. 2).
The polarization generator system (112) may consist of a polarizer and compensator wherein the polarizer may be rotating continuously. The continuation of the polarizer will generate a plurality of polarization states of the incident light traveling from the broadband light source (110).
a detection system (119, 130) to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra; (See ¶0061 Lines 01-05, ¶0068, ¶0144; Fig. 2).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Zhang wherein said illuminator is broadband, covering visible and infrared spectra, wherein said polarization generator system generates a plurality of polarization states, a detection system to record said images, and wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra.

As to claim 3, Zhang also teaches the device (19), wherein said polarization generator system (2) is a member selected from a group consisting of a linear polarizer, a circular polarizer, an elliptical polarizer, a rotating linear polarizer, a combination of a linear polarizer and a rotating retarder, and a combination of a linear polarizer and two variable retarders. (See ¶0054; Fig. 1)
As to claim 7, Zhang also teaches the device (19), wherein said sample has a freeform shape that decomposes into measurable flat or curved segments. (See ¶0015, ¶0040 Lines 16-18; Fig. 1)
As to claim 8, Zhang also teaches the device (19), wherein said curved or freeform sample (3) has a thin film that dynamically evolves. (See ¶0015, ¶0017; Fig. 1)
As to claim 9, Zhang also teaches the device (19), wherein said polarization analyzer system (14, 15) in said imaging system (18) is a member selected from a group consisting of a linear analyzer, a circular analyzer, an elliptical analyzer, a rotating linear analyzer, a combination of a rotating retarder and a linear analyzer, a combination of two variable retarders and a linear analyzer, and a combination of a waveplate and a polarizing beamsplitter. (See ¶0045, ¶0051; Fig. 1)
As to claim 11, Zhang also teaches the device (19), wherein said detection system (11, 16, 17) comprises a spectrometer system. (See ¶0005, ¶0045, ¶0051; Fig. 1)
The beamsplitter (11), polarization analyzers (14, 15), and the detectors (16, 17) also defines a spectrometer system.  The beamsplitter is used to diffract the incident light (10) to be analyzed by the analyzers (14, 15) and measured by detectors (16, 17).
As to claim 14, Zhang teaches thin film spectroellipsometric imaging device (19), comprising: (See Abstract ¶0051; Fig. 1)
an illuminator (1) to direct light through a polarization generator system (2) toward an extended area of a sample (3), wherein said sample is curved or freeform, wherein said curved or freeform sample has a geometrical shape; (See ¶0015, ¶0051; Fig. 1)
an imaging system (18) to form images of said extended area of said curved or freeform sample (3); (See ¶0021, ¶0051; Fig. 1)
a detection system (11, 14, 15, 16, 17) to record said images, wherein said detection system comprises a plurality of spectral channels, wherein said detection system comprises a polarization analyzer system (14, 15); (See ¶0005 Lines 07-11, ¶0046, ¶0051; Fig. 1)
a computer (not shown) to display and analyze said recorded images from said detection system (11, 14, 15, 16, 17); and (See Abstract ¶0039, ¶0051; Fig. 1)
at least one reference phantom with known optical properties to replace said curved or freeform sample (3) for calibration, wherein said at least one reference phantom has the same or substantially similar geometrical shape as of said curved or freeform sample or a segment of said curved or freeform sample. (See Abstract ¶0015,  ¶0018, ¶0022 Lines 10-15, ¶0051; Fig. 1).

a detection system to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra, wherein said detection system comprises a polarization analyzer system; 
Chouaib does teach wherein said illuminator is broadband (110), covering visible and infrared spectra, wherein said polarization generator system (112) generates a plurality of polarization states; (See ¶0064 Lines 07-13, ¶0068, ¶0144; Fig. 2).
The polarizing generator system (112) may consist of a polarizer and compensator wherein the polarizer may be rotating continuously. The continuation of the polarizer will generate a plurality of polarization states of the incident light traveling from the broadband light source (110).
a detection system (119, 130) to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra, wherein said detection system comprises a polarization analyzer system (117); (See ¶0061 Lines 01-05, ¶0066, ¶0068, ¶0144; Fig. 2).
The detector (119) along with the computer system (130) is the detection system. The detector (119) consist of a CCD; therefore, there’s a plurality of spectral channels where the reflected beam is being measured. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang wherein 
a detection system to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra, and wherein said detection system comprises a polarization analyzer system.
The advantage of this inclusion is to resolve the geometry of the metrology target under measurement and to provide a reference for the estimation of properties for the sample under test.
As to claim 16, Zhang teaches method performed by a thin film spectroellipsometric imaging device (3), comprising: (See Abstract ¶0051; Fig. 1)
directing light from an illuminator (1) through a polarization generator system (2) toward an extended area of a curved or freeform sample (3) having a geometrical shape, wherein said illuminator is broadband, covering visible and infrared spectra; (See ¶0015, ¶0022 Lines 01-04, ¶0040, ¶0051; Fig. 1)
forming images of said extended area of said curved or freeform sample (3) with an imaging system (18), wherein said images are formed on a detection system, wherein said imaging system or said detection system (11, 14, 15, 16, 17) comprises a polarization analyzer system (14, 15); (See ¶0005 Lines 07-11, ¶0021, ¶0046, ¶0051; Fig. 1)
adjusting said polarization generator system (2) and said polarization analyzer system (14, 15) to obtain a series of polarimetric setups; (See ¶0008 Lines 06-10, ¶0051; Fig. 1)
curved or freeform sample (3) in said series of polarimetric setups with said detection system (11, 14,15, 16, 17), wherein said detection system measures in a plurality of spectral channels; (See Abstract ¶0015, ¶0019, ¶0051; Fig. 1)
replacing said curved or freeform sample (3) with at least one reference phantom with known optical properties to record images of said at least one reference phantom, wherein said at least one reference phantom has the same or substantially similar geometrical shape as of said curved or freeform sample or a segment of said curved or freeform sample; and (See Abstract ¶0015, ¶0018, ¶0022 Lines 10-15, ¶0051; Fig. 1)
analyzing said recorded images of said curved or freeform sample (3) and said at least one reference phantom with a computer (not shown). (See Abstract ¶0039, ¶0051; Fig. 1)
Zhang does not explicitly teach wherein said illuminator is broadband, covering visible and infrared spectra, wherein said polarization generator system generates a plurality of polarization states;
recording said images of said sample in said series of polarimetric setups with said detection system, wherein said detection system measures in a plurality of spectral channels, covering visible and infrared spectra;
However, Chouaib does teach in an analogous art wherein said illuminator is broadband (110), covering visible and infrared spectra, wherein said polarization generator system (112) generates a plurality of polarization states; (See ¶0064 Lines 07-13; Fig. 1).
The polarizing generator system (112) may consist of a polarizer and compensator wherein the polarizer may be rotating continuously. The continuation of the polarizer will generate a plurality of polarization states or the incident light traveling from the broadband light source (110).
wherein said detection system (112) measures in a plurality of spectral channels, covering visible and infrared spectra; (See ¶0061 Lines 01-05, ¶0066, ¶0144; Fig. 2).
The detector (119) along with the computer system (130) is the detection system. The detector (119) consist of a CCD; therefore, there’s a plurality of spectral channels where the reflected beam is being measured. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Zhang wherein said illuminator is broadband, covering visible and infrared spectra, wherein said polarization generator system generates a plurality of polarization states, recording said images of said sample in said series of polarimetric setups with said detection system, and wherein said detection system measures in a plurality of spectral channels, covering visible and infrared spectra.
The advantage of this inclusion is to resolve the geometry of the metrology target under measurement and to provide a reference for the estimation of properties for the sample under test.
As to claim 17, Zhang also teaches the method, further comprising transforming said images of said at least one reference phantom to match said images of said curved or freeform sample (3), based on images of a registration pattern panel. (See ¶0015, ¶0019, ¶0022 Lines 24-26, ¶0053, ¶0124; Fig. 9)
As to claim 20, the device of claim 1, wherein incident polarization state on said curved or freeform sample varies within said extended area. (See ¶0021; Fig. 1)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chouaib in further view of Wack et al (US 2007/0229852 A1).
As to claim 4, Zhang when modified by Chouaib teaches the device of claim 1, in which this claim depends on.
Zhang when modified by Chouaib still do not explicitly teach wherein said illuminator is positioned with an azimuthal angle and a polar angle which are adjustable.
However, Wack does teach in an analogous art a device wherein said illuminator (12) is positioned with an azimuthal angle and a polar angle which are adjustable. (See Abstract ¶0044, ¶0049, ¶0050, ¶0053; Fig. 1).
The azimuthal angle is adjusted by the rotation state of the sample stage. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib wherein said illuminator is positioned with an azimuthal angle and a polar angle which are adjustable.
The advantage of this inclusion is to develop measurement systems that can acquire information signature across a certain spectral range. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chouaib in further view of Chouaib et al (US 2019/0286787 A1) recited as (C2).
As to claim 5, Zhang when modified by Chouaib teaches the device of claim 1, in which this claim depends on. 
Zhang when modified by Chouaib still do not explicitly teach the device, wherein said illuminator comprises a beam shaping group. 
However, C2 does teach in an analogous art the device, (500) wherein said illuminator (517) comprises a beam shaping group (512, 513). (See ¶0056, ¶0110, ¶0123-¶0125; Fig. 22).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib wherein said illuminator comprises a beam shaping group. 
The advantage of this inclusion is accurately measure the sample under test by creating a specific shape of the beam for a specific area. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chouaib in further view of Kandel et al (US 8,908,175 B1) recited.
As to claim 6, Zhang when modified by Chouaib teaches the device of claim 1, in which this claim depends on.
Zhang when modified by Chouaib still do not explicitly teach wherein said illuminator comprises a registration pattern panel. 
However, Kandel does teach in an analogous art wherein said illuminator (101) that passes a light beam through a registration pattern panel (103). (See Col 6 Lines 52-61, Col 7 Lines 37-50, Col 8 Lines 10-26, 42-45, Col 10 Lines 6-32; Figs.1d-g)

The advantage of this inclusion is to facilitate symmetrical illumination patterns to a sample under test for accurate measurements.

Claims 10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chouaib in further view of Boosalis (US 2021/0262921).
As to claim 10, Zhang when modified  by Chouaib also teaches the device of claim 1, in which this claim depends on.
Zhang when modified by Chouaib still do not explicitly teach wherein said detection system comprises at least one spectral splitting optical element, wherein said at least one spectral splitting optical element is a member selected from a group consisting of at least one dichroic beamsplitter, at least one tunable filter, and at least one grating. 
However, Boosalis does teach in an analogous art wherein said detection system (140) comprises at least one spectral splitting optical element, wherein said at least one spectral splitting optical element is a member selected from a group consisting of at least one dichroic beamsplitter, at least one tunable filter, and at least one grating (142). (See Abstract ¶0047; Figs. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib wherein said detection system comprises at least one spectral 
The advantage of this inclusion is to separate the wavelengths and polarization states of the light from a sample to determine its properties.
As to claim 12, Zhang when modified by Chouaib teaches the device of claim 11, in which this claim depends on.
Zhang when modified by Chouaib still do not explicitly teach wherein said spectrometer system comprises a member selected from a group consisting of a transmissive spectrometer, a reflective spectrometer, a catadioptric spectrometer and a Fourier transform spectrometer.
However, Boosalis does teach in an analogous art wherein said spectrometer system comprises a member selected from a group consisting of a transmissive spectrometer, a reflective spectrometer, a catadioptric spectrometer and a Fourier transform spectrometer. (See Abstract ¶0047; Figs. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib wherein said spectrometer system comprises a member selected from a group consisting of a transmissive spectrometer, a reflective spectrometer, a catadioptric spectrometer and a Fourier transform spectrometer.
The advantage of this inclusion is to separate the wavelengths and polarization states of the light from a sample to determine its properties.
As to claim 15, Zhang when modified by Chouib teaches the device of claim 14, in which this claim depends on.
Zhang when modified by Chouib still do not explicitly teach, wherein said polarization analyzer system in said detection system comprises at least one polarization sensitive layer integrated in said detection system, wherein each of said at least one polarization sensitive layer comprises a plurality of analyzers. 
However, Boosalis does teach in an analogous art wherein said polarization analyzer system (145) in said detection system (140) comprises at least one polarization sensitive layer (1645) integrated in said detection system, wherein each of said at least one polarization sensitive layer comprises a plurality of analyzers. (See Abstract ¶0048, ¶0078, ¶0079; Figs. 1, 17a-b)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouib wherein said polarization analyzer system in said detection system comprises at least one polarization sensitive layer integrated in said detection system, wherein each of said at least one polarization sensitive layer comprises a plurality of analyzers.
The advantage of this inclusion is  to analyze the polarizations states of the light from the sample so there is no overlap of polarization states when imaged by a two-dimensional sensor.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chouaib in further view of Kim et al (US 10,132,686 B1).
As to claim 13, Zhang when modified by Chouaib teaches the device of claim 1, in which this claim depends on.
Zhang when modified by Chouaib still do not explicitly teach wherein said device comprises a snapshot spectrometer system.
However, Kim does teach in an analogous art wherein said device comprises a snapshot spectrometer system. (See Col 2 Lines 05-18; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib wherein said device comprises a snapshot spectrometer system.
The advantage of this inclusion is to accurately measure ellipsometric parameters of reflective objects with thin films or periodic nanopatterns.

Allowable Subject Matter
Claims 18 and 19 would be allowable if, rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 18, Even though Zhang when modified by Chouaib teaches the method of claim 16, neither alone or in combination wherein said images are recorded as digital numbers, wherein said analyzing comprises compensating said digital numbers with flat-field correction; 
curved or freeform sample and said at least one reference phantom under the same polarimetric setups; 
forming an equation set of unknown optical parameters in said series of polarimetric setups;
determining said unknown optical parameters by solving said equation set.
As to claim 19, Even though Zhang when modified by Chouaib teaches the method of claim 16, neither alone nor in combination wherein said images are recorded as digital numbers, wherein said analyzing comprises:
selecting a search range for unknown optical parameters of said curved or freeform sample;
creating a lookup table of ratios of digital numbers or mutual subtraction of digital numbers of said curved or freeform sample and said at least one reference phantom for all possible combinations of said unknown optical parameters in said search range;
comparing experimentally measured ratios of said digital numbers or mutual subtraction of said digital numbers of said curved or freeform sample and said at least one reference phantom with said lookup table, and
selecting a set of optical parameters that generates the least discrepancy in said ratios of said digital numbers or mutual subtraction of said digital numbers to determine said unknown optical parameters.



Applicant’s Arguments
Applicant’s Argument #1:  Applicant argues, Zhang (US 2019/0183332), and Chouaib (US 2020/0200525 A1) are not combinable because they are inherently incompatible and there is no motivation to do so.
Applicant’s Argument #2:  Applicant argues, “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. MPEP 2143.01 VI.” 
“Claim 1 requires an “illuminator is broadband, covering visible and infrared spectra, Kim et al uses a white light sources. There is no mention of infrared spectrum throughout the patent of Kim et al.
Examiner’s Responses
Examiner’s Response #1:  In response to applicant’s argument #1, it is respectfully pointed out that that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  MPEP 2145(III).
Zhang teaches a spectroellipsometric imaging device (19) comprising of an illuminator to direct light through a polarization generator (2) system toward an extended 
The recitation of Zhang teaching a non-polarizing beamsplitter does not neglect the other claimed limitations of claim 1, which recites a polarization generator system.  In this case, the generator system is the polarizer structure (2).
Chouaib is recited for teaching the suggestion and motivation of spectroscopic ellipsometer comprising an illuminator being broadband (110), covering visible and infrared spectra, wherein said polarization generator system (112) generates a plurality of polarization states; (See ¶0064 Lines 07-13, ¶0068, ¶0144; Fig. 2).
The polarization generator system (112) may consist of a polarizer and compensator wherein the polarizer may be rotating continuously. The continuation of the polarizer will generate a plurality of polarization states of the incident light traveling from the broadband light source (110).
a detection system (119, 130) to record said images, wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra. (See ¶0061 Lines 01-05, ¶0068, ¶0144; Fig. 2)
Examiner agrees that Chouaib does not explicitly teach measurement of a curved surface; however, Chouaib is not cited for the shape of the sample, but specifically for an illuminator being broadband, covering visible and infrared spectra, wherein said polarization generator system generates a plurality of polarization states, a detection system to record said images, and wherein said detection system comprises a plurality of spectral channels, covering visible and infrared spectra.

Therefore, the combination of Zhang and Chouaib is proper and the 103 Rejection remain as such.
Examiner’s Response #2:  In response to applicant’s argument #2, It is respectfully pointed out that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  MPEP 707.07(F). 
In this case, Kim is recited for a snapshot spectrometer system. (See Col 2 Lines 05-18; Fig. 1). Kim is not recited for illuminator is broad, covering visible and infrared spectra. Zhang when modified by Chouaib teaches all the device of claim 1 including an illuminator is broad, covering visible and infrared spectra. Examiner agrees that Kim does not teach an illuminator is broad, covering visible and infrared spectra; however, this does not negate the teachings of spectrometer snapshots of data describing properties of a sample being taught by Kim. Kim’s teaching of spectrometer snapshots solves the problem of errors when measuring characteristics of a sample under test. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Zhang when modified by Chouaib wherein said device comprises a snapshot spectrometer system.

Response to Arguments
Applicant's arguments filed 02/11/2022 with respect to claims 1, 3, 7-9, 11, 13, 14, 16, 17, and 20 have been fully considered but they are not persuasive.
Further claims 4, 5, 6, 10, 12, and 15 have been considered but are moot because the arguments do not apply to the references as they are being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886